Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 11, 16-18, 20, 30-32, 38, 50, 52-53, 55, and 79-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 48, 55, 64-70 of copending Application No. 16/768278 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘278 claims a method of employment of the TLR2 agonists recited herein for treating or preventing a respiratory condition associated with an infectious agent, which include a virus or bacteria, particularly, for upper respiratory track. It has been noted that ‘878 do not claim preventing rhinovirus infection, or conditions associated thereof. However, the practice of the claimed method of ‘278 would have inherently prevent rhinovirus infection or its associated conditions. Also, the practice of claimed method herein would also inherently preventing any further viral or bacterial infection as recited in ‘278.  Further, the employments of old and well-known dosage forms or route of administrations, such as intranasal by nasal spray would have been with the purview of ordinary skill in the art. Furthermore, optimization of a result effective parameter, e.g., routes of administration and particular location for respiratory tract to be administered, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. As to claim 79-84, note, it has been well-known that viral infection, particularly, rhinovirus infection, caused asthma and COPD exacerbation are the most clinically and economically important form of disease. See, the background section of this application, or ‘278. Thus, in practice the claimed method of ‘278, it would have been obvious to treat or prevent a respiratory condition associated  with COPD, and treating COPD associated condition herein would have been within the scope of respiratory conditions of ‘278.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 16-18, 20, 30-32, 38, 50, 52-53, and 79-84  are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2011/119759 A1, IDS), in view of Tan et al. (“Intranasal Administration of TLR2 agonist Pam2Cys provides rapid protection against influenza in mice,” Molecular Pharmaceutics, 2012, Vol. 9, pp 2710-2718, IDS). 
Wu et al. teach TLR2 agonists with a general formula of 
    PNG
    media_image1.png
    118
    168
    media_image1.png
    Greyscale
, which encompassing Pam2Cys derivatives,  See, particularly paragraphs [0009] to [0014]. Expressly disclosed examples include compounds having Pam2Cys moieties, such as compound 48: 
    PNG
    media_image2.png
    153
    210
    media_image2.png
    Greyscale
, and compounds having Cys-Ser peptide with polyethylene glycol moiety, such as compound 88:  
    PNG
    media_image3.png
    106
    243
    media_image3.png
    Greyscale
, which has superior TLR2 agonistic activity, See, table I, pages 163-178. Wu et al. further discloses pharmaceutical composition comprising the TLR2 agonists, or pharmaceutical acceptable salts, solvate, N-oxide, prodrugs thereof,  and method of using the same for treating infectious disease, particularly, those caused by viruses, such as rhinovirus, coronavirus, influenza, etc. See, particularly, paragraph [000179]. The pharmaceutical composition of TLR2 agonist is particularly useful for treatment “respiratory diseases and/or disorders including, but not limited to, asthma, bronchial asthma, allergic asthma, intrinsic asthma, extrinsic asthma, exercise-induced asthma, drug-induced asthma (including aspirin and NSAID-induced) and dust-induced asthma, chronic obstructive pulmonary disease (COPD); bronchitis, including infectious and eosinophilic bronchitis; emphysema; bronchiectasis; cystic fibrosis; sarcoidosis; farmer's lung and related diseases; hypersensitivity pneumonitis; lung fibrosis, including cryptogenic fibrosing alveolitis, idiopathic interstitial pneumonias, fibrosis complicating anti-neoplastic therapy and chronic infection, including tuberculosis and aspergillosis and other fungal infections; complications of lung transplantation; vasculitic and thrombotic disorders of the lung vasculature, and pulmonary hypertension; antitussive activity including treatment of chronic cough associated with inflammatory and secretory conditions of the airways, and iatrogenic cough; acute and chronic rhinitis including rhinitis medicamentosa, and vasomotor rhinitis; perennial and seasonal allergic rhinitis including rhinitis nervosa (hay fever); nasal polyposis; acute viral infection including the common cold, and infection due to respiratory syncytial virus, influenza, coronavirus (including SARS) and adenovirus.”  (See, paragraph[000172]). The daily dosage of the compounds may be in the range of 0.05 µg/kg to 100 mg/kg per body weight. The dosage form may be oral, parenteral, topical, or directly to respiratory tract. See, particularly, paragraphs [000186] to [000206].
Wu do not teach expressly the compound of elected species  INNA-006, characterized by the Pam2Cys-Ser-(CH2-CH2-O)12-glycinaminde, which differ from the compound of Wu in the chain lengths of the fatty acids (C12 vs C16) and PEG, and the C-terminal (glycinamide vs CH2COOH).
However, Tan et al. teach that Pam2Cys is a synthetic analogue of the lipid component of MALP-2 and has been shown as an agonist for TLR2. See, the Introduction section at page 2710. In its native form Pam2Cys is insoluble in aqueous solution. Tan et al conjugated Pam 2Cys to polyethylene glycol through a method known in the art to obtain a pegylated Pam2Cys, which is readily soluble in saline and can be administered intranasally to respiratory tract. See, page 2712, the left column, the Results section. The pegylated Pam2Cys act as an immunostimulant by attracting neutrophils and macrophages and inducing secretion of IL-2, IL-6, IL-10, IFN-γ, MCP-1 and TNF-α. These change provide increase resistance against influenza A virus challenge and other benefit as well.  See, the abstract. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the Pam2Cys –pegylated conjugation herein with the particular PEG moiety employed herein, i.e., through one serine, 12 units of ethylene glycol and the particular glycyl amide terminal group and to use it as a TLR2 agonists for treating and/or preventing viral infection, including rhinovirus infection, particularly by administering the composition directly to respiratory tract, e.g., through intranasal . administration. 
A person of ordinary skill in the art would have been motivated to make the Pam2Cys –pegylated conjugation herein with the particular PEG moiety employed herein, i.e., 12 units of ethylene glycol and the particular glycyl amide terminal group and to use it as a TLR2 agonists for treating and/or preventing viral infection, including rhinovirus infection particularly by administering the composition directly to respiratory tract, e.g., through intranasal . administration because the glycyl amide has been shown as suitable terminating group for pharmaceutical utility, and Pam2Cys has been an old and established TLR2 agonist suitable for pharmaceutical application. Further, adjust the length of PEG for hydrophilicity or aqueous solubility of the compounds would have been a matter of optimization of result affecting parameters, and would have been obvious to one of ordinary skill in het art. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, treating any other viral infections, such as influenza infection would inherently preventing the infection of rhinovirus, or conditions associated thereof. As to claim 11, note the treatment of rhinovirus infection would have reasonably expected to ameliorate conditions associated with or exacerbated by the infection. With respect to claims 79-80, note, Wu define the treatment therein as to include preventing additional symptoms, arresting the development of the disease or condition, etc. See, paragraph [000100]. Thus, prophylactically administering the TLR2 agonist have been taught. As to treating patients with COPD, note, Wu teach the treatment of COPD and other inflammatory condition of respiratory tract. The treatment of patients with COPD would have been obvious. 
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2011/119759 A1, IDS), in view of Tan et al. (“Intranasal Administration of TLR2 agonist Pam2Cys provides rapid protection against influenza in mice,” Molecular Pharmaceutics, 2012, Vol. 9, pp 2710-2718, IDS) for reasons as discussed above, and in further view of Davies et al. (US 20090257980 A1).
The teaching of Wu et al. and Tan et al. have been discussed above. The cited references as a whole do not teach expressly the further employment of corticosteroid. 
However, Davies et al. teach that rhinovirus infection is a common cause of exacerbation of respiratory conditions such as asthma and chronicle obstructive respiratory disease (COPD), and such diseases are routinely treated with corticosteroids. See, paragraphs [0003] to [0004].  Davies et al. particularly teach a method of treating Asthma or COPD associated with rhinovirus infection by co-administering an antiviral agent and corticosteroids. See, particularly, the claims.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to further administer to a patients with rhinovirus associated conditions of asthma or COPD the known corticosteroid composition.
A person of ordinary skill in the art would have been motivated to further administer to a patients with rhinovirus associated conditions of asthma or COPD the known corticosteroid composition because corticosteroid is an old and well-known therapeutic agent for such conditions and is known to be used with other agent for treating such conditions. 
Response to the Arguments
Applicants’ amendments and remarks submitted April  18, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above. Rejection to claim 11 under 35 U.S.C. 112  (b) has been withdrawn in view of the amendment. Initially, note, claim 38 was inadvertently omitted in listed pending claims and rejected claims. The error has been corrected. Note subject matter of claim 38, the elected compound, has been particularly addressed in the office action.
Applicants contend that “there is widely accepted difference between treating an underlying disease and treating exacerbations of the disease in response to a trigger.” Particularly, applicants argue that Tan reference would teach away from claimed invention in that Tan teach the TLR2 agonist lead to a pro-inflammatory innate immune response, which would trigger an exacerbation of an underlying respiratory condition. The arguments are not probative. Note, Wu et al. teach the employment of TLR2 agonists for treating infectious disease, particularly, rhinovirus infections. The treatment include treatment of inflammation. See, e.g., paragraph [00027] and [000172]. Wu et al. discloses that the TLR2 agonist would promote the release of TNF-α and other pro-inflammatory cytokines, but indicates that the overall effect of TLR2 agonist would lead to activate  diverse inmate and acquired immune response mechanism leading to the destruction of pathogens, infected cells  [000167]. Thus, the TLR2 agonist would be useful for treatment of inflammatory disorders, such as COPD. See, paragraph [0168] to [0172]. The disclosure by Tan et al. that TLR2 agonist would induce secretion of pro-inflammatory cytokines does not constitutes a teach away from using the TLR2 agonist for treating viral infections in those patients with respiratory conditions, such as COPD because Wu possess the knowledge that TLR2 agonist would promote the release of TNF-α and other pro-inflammatory cytokines, but Wu teach that the overall effect of the TLR2 agonist would be benefit for treating viral infection and/or inflammation. In fact, Tan et al. discloses that in an in vivo animal model, the TLR2 agonist also reduced weight loss and lethality  associated with  virulent influenza virus infection (see the abstract), indicating that the TLR2 agonist was effective against the viral infection triggered pathogenic symptoms, including inflammation. 
As to the elected compounds, applicants argue that elected compound would have not been obvious over the prior art as the closest  expressly disclosed compound in Wu, compound 88, differs from the elected compound in three aspect, the chain length of the fatty acid, the chain length of the polyethylene glycol, and the terminal, and the compound of Tan also differs from the elected compounds in that the compound of Tan is tripeptide and the terminal group lack ethylene. (Formic acid vs propionic acid). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case, the cited references as  a whole, have fairly suggested the employment of fatty acids in general, and C16 fatty acid in particular for the Pam 2Cyms moiety, teach the employment of polyethylene glycol, as hydrophilic moiety for increasing the solubility of the 2Cyms derivatives, wherein the polyethylene glycol may be terminated with glycinamide. Furthermore, Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Wu teach that fatty acids in the Pam2Cys moiety may be any carboxylic acid of C7 to C16, and discloses an example of Pam2Cys with C16 fatty acid. Thus, the employment of C16 fatty acid in a particular TLR2 agonist would have been obvious. The employment of longer ethylene glycol  such as those with 12 or 11 repeating units would have been obvious as the prior art teach such  polyethylene glycol would be sufficient for increasing solubility. Further, terminating Pam2Cys TLR2 agonist with polyethylene glycol, with a glycinamide would have been obvious as Tan et al. show that such compound is suitable in an in vivo animal model. That, is further modify a terminal carboxylic group, such as the one used in compound 88, with glycinamide, would have been obvious as the modification does no more than the employment of  each of the respective moiety for their known functionality.
As to the remarks that “there is widely accepted difference between treating an underlying disease and treating exacerbations of the disease in response to a trigger.”, the examiner note, that, During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." (MPEP § 21110). The claims are construed as to read on treating any patients having the viral infection (rhinovirus), particularly, those with COPD, as  such treatment would have reasonably been expected to suppress any exacerbation of symptoms associated with the viral infection. Note, It is well-settled fact that in treating syndromes, therapy is directed to alleviating symptomology and that eliminating the underlying etiology results in disease suppression is well known to the skilled artisan. Furthermore, the In response to applicant's argument that the cited reference do not teach expressly for treating or preventing a viral mediated exacerbation of respiratory condition” , the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In instant case the prior art a s whole have fairly suggest the employment of the TLR2 agonist for treating rhinovirus infection and/or COPD, the recited characteristics would flow naturally from following the suggestion of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627